NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


MARTHA ARANA,                               )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-4775
                                            )
PEOPLE'S TRUST INSURANCE                    )
COMPANY,                                    )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 23, 2020.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Melissa A. Giasi and Erin M. Berger of
Giasi Law, P.A., Tampa, for Appellant.

Michael A. Rosenberg of Cole, Scott &
Kissane, P.A., Plantation, for Appellee.




PER CURIAM.

              Affirmed.

BLACK and SMITH, JJ., and CASE, JAMES R., SENIOR ASSOCIATE JUDGE, Concur.